—Order, Family Court, New York County (Richard Ross, J.), entered on or about November 6, 1997, which, after a hearing, awarded petitioner custody of the two subject children, with provision for visitation by respondent, unanimously affirmed, without costs.
The hearing court duly considered the merits and deficiencies of each of the parties with respect to custodial parenting and its finding, based upon that assessment, that it would be in the children’s best interests to award custody to petitioner, cannot be said to lack a sound and substantial basis in the record (see, King v King, 225 AD2d 819, 821, lv denied 88 NY2d 806). Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.